944 A.2d 979 (2008)
286 Conn. 905
Robert MADAGOSKI
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided March 6, 2008.
Paul R. Kraus, special public defender, in support of the petition.
Frederick W. Fawcett, supervisory assistant state's attorney, in opposition.
The petitioner Robert Madagoski's petition for certification for appeal from the Appellate Court, 104 Conn.App. 768, 936 A.2d 247 (2007), is denied.
SCHALLER, J., did not participate in the consideration or decision of this petition.